Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
1.    	This communication is an Examiner’s reasons for allowance in response to application filed on 7/1/19, assigned serial 16/458847 and title “Mobile robot and control method”.
The prior art submitted on 7/1/19 has been considered.
The drawing filed on 7/1/19 has been approved.
2.    	The following is the Examiner’s statement of reasons for the indication of allowable subject matter:
After carefully reviewing the application and the additional search of all the possible areas relevant to the present application, a set of related prior art references has been found, but those prior art references are not deemed strong to make the application unpatentable.  Thus, it is found that the application is now in condition for allowance.
As per claims 1 and 8, the prior art of record does not disclose a mobile robot which moves in an environment, and a method for controlling a robot, the mobile robot comprising a converter which converts a partial path, identified by an identification unit, into a path having a shape different from a shape of the partial 
As per claims 7 and 9, the prior art of record does not disclose a mobile robot which moves in an environment, and a method for controlling a robot, the mobile robot comprising in causing the mobile robot to move along a movement path parallel to a planar portion in a vicinity of a wall having the planar portion and an end edge portion, a drive unit: causes the mobile robot to move parallel to the planar portion when the planar portion and the end edge portion are present in a region where range finding is performable by a range finding sensor, and causes the mobile robot to move along a zigzag shaped movement path converted from the movement path when only the planar portion from the planar portion and the end edge portion is present in the region where range finding is performable by the 
Claims 1-9 are allowable over the prior art of record.
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALENA TRAN whose telephone number is (571)272-6968.  The examiner can normally be reached on M-F 7AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOI TRAN can be reached on 571-272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/DALENA TRAN/Primary Examiner, Art Unit 3664